Title: From John Adams to William Cunningham, 20 March 1809
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy March 20 1809

I have received your favours of March 11 and 14th. In answer to the first I wish to know whether you remember General Washington’s answer to Adet the successor of Genet. It was written by the gentleman in question and by the spirit of it represented the President almost as ardent a Jacobin as himself. He had not yet been converted from his Gallicism and Jacobinism. You remember the thing “Born and educated in a free Country” and “wonderful people &c.
You wish to be informed of my thoughts upon the State Papers which have lately appeared. What State Papers do you mean? The Diplomatic Correspondence between our Administration and the Cabinets of France and England? Or the votes of our towns of Boston, Newbury Port, Augusta, &c &c &c? or the resolutions Addresses & of our Massachusetts House and senate? Or the volumes of speeches in Congress? If you want my Comments upon all this Farrago you cut out more work for me than I have days to live.
You speak of the fortunate time of my negotiation with France to my Fame!!! I cannot express my astonishment. No thanks for that action the most disinterested the most determined, and the most successful of my whole life, No acknowledgement of it ever appeared among the Republicans, and the Federalists have pursued me with the most unrelenting hatred and my children too from that time to this. Covered however with the thickest veils of thier hypocricy because there was some danger in being too open. My Fame!!! It has been the Systimatical Policy of both Parties from that period especially, and indeed for twelve years before to conceal from the people all the services of my life. And they have succeeded to a degree that I should scarcely have believed it possible for a Union of both Parties to effect.
I know too well that it was alledged, and Pickerings correspondence Higginson and Cabot alledged in thier cowardly anonyimous way, and they even corrupted Ben Russel against his own judgment to print thier Calumnies in the Centinal” that I had nothing but informal intimation.
But the fact is that I had the most direct, formal and official Information and Assurances in two different ways and through two Diplomatic Organs. The first was a resolve of the Directory signified by thier Secretary Talleyrande and conveyed to Mr Pickon Secretary of Legation and charge des Affairs of France in the absence of thier Ambassador at the Hague and by him officially to me. This was a legal communication according to the most scrupulous usage and practice of the Courts of the World the most delicate in all matters of etiquette. 1 In what other manner could the cabinet of France have communicated with me. They had no Minister in America they were at war with England and had no Minister there. They could not therefore convey anything to me through Mr King. Through Spain, Portugal, or Prussia would have been more round about have taken more time and been infinately less certain of a safe conveyance. The directory then took the best possible course in thier power. And the assurance was as complete as words could express. 2 The second assurance was more positive more explicit and decisive still, And through the most Authentic channel that existed. It was Mr Gerry one of my own Ambassadors, and, by way of excellence, my own Ambassador; for I had appointed him against the advice of my ministers to the furious provocation of Pickering and against the advice of all the Senators whom he could influence. Mr Gerry in an official public letter conveyed to me at the request of the Directory and thier Secretary Talleyrande the most positive and express assurances that I had demanded. This letter of Mr Gerry’s threw Pickering into so furious rage against Gerry that in a report to me to which I requested him to draw for me to communicate to Congress he inserted a most virulent false and Calumnious philipic against Gerry. I read it with amazement & I scarcely thought that prejudice and Party rage could go so far. I told him it would not do: It was very injurious and totally unfounded. I took my pen and obliterated the whole passage as I thought but after all I inadvertantly let some expressions pass which ought to have been erased. Pickering reddened with rage or grief as if he had been bereaved of a darling child he even went so far as to beg that I would spare it and let it go to Congress but I was inexorable and his hatred of me has been unrelenting from that day to this.
But these were not all the official Assurances I received I had personal Conversations with Mr Gerry and in detail he declared to me that he had the most decisive assurances both from the Directory and Talleyrande that they would not only receive my minister upon my own terms but make peace with me upon my own terms and I am convinced had that constitution continued and the negotiation been conducted with the directory, I should have had my own terms. But Napoleon came in and altered the case a little. The convention however as finally ratified is a monument of the dignity my Country once had and of the respect paid to its policy and power. Inofficial assurances I had moreover I will mention two instances. Mr Logan of Philadelphia however scorned and run down by the English Party is a gentleman of Fortune, Education, good breeding, and not despicable abilities; after his return from France he made me a visit and politely informed me that he waited upon me at the request of Talleyrande to assure me in the most solemn manner that the directory wished for peace with the united States and desired me to send a minister or authorize one already in Europe to treat and that I might depend upon his cordial and honorable reception and that a treaty should be made to my satisfaction. I should however have paid no attention to this if I had not received other similar assurances through Mr Murray and Mr Gerry.
Another instance was through General Washington. Mr Joel Barlow wrote a long, elaborate, elegant and ingenious letter to General Washington in which he urged negotiation and peace with a variety of arguments and insisted upon it that everything might easily be arranged to mutual satisfaction. Washington was so impressed by it that he sent it to me with a letter of his own in which he said to me that he had reason to believe that Barlow’s letter was written with the knowledge and Consent of the French Government. And Washington added that it appeared to him that the people of America were very desirous of Peace “What could I understand by this hint but an expression of his opinion that I ought to endeavour to make peace if I could?
However Barlow’s letter would have had no more weight with me than Logans Message nor would Washingtons opinions have been regarded more than either if they had not been preceeded or followed by the regular communications through Murray and Gerry. With this diplomatic Evidence, every Court in Europe and the French Nation themselves as well as our American People would have cryed shame upon French Government and justified a subsequent War.
This Conduct should not have brought upon me disgrace. But the British Faction was determined to have a War against France and Alexander Hamilton at the head of an Army and then President of the united States. Peace with France was therefore Treason against thier Fundamental Maxims and Reasons of State.
But if I had been too hasty in declaring that I would not send a minister but upon certain conditions or too easy in recieving the conditions,  Why should the Federalists endeavour to render me unpopular for this? It could answer no end but to turn me out and they ought to have known that they could carry no other man in the union. Or to force me to retract my nomination of Ambassador or suspend thier Voyage and supercede the negtiation alltogather.” These were thier motives and they exhausted all thier wit in Studies and Labours to defeat the whole design. A War with France an alliance with England and Alexander Hamilton the Father of thier Speculating Systems at the head of an army and the State were their hobby horses, thier visions of sovereign felicity no wonder they hate the author of thier defeat.
The papers you promised to return I have recieved in yours of the 14th. in better order than they went from.

J Adams